COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 BRUCE EDWARD HENDERSON,                                      No. 08-15-00298-CR
                                               §
                       Appellant,                                 Appeal from
                                               §
 v.                                                           372nd District Court
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                       Appellee.                                (TC # 1389911D)
                                               §

                                MEMORANDUM OPINION

       Bruce Edward Henderson appeals his conviction of unlawful possession of a firearm.

Appellant entered a plea of guilty to the charged offense before a jury and the trial court

conducted a unitary proceeding. TEX.CODE CRIM.PROC.ANN. art. 26.14 (West 2009); see Frame

v. State, 615 S.W.2d 766, 767 (Tex.Crim.App. 1981). Appellant also entered a plea of true to the

enhancement paragraph. The jury found Appellant guilty, found the enhancement paragraph

true, and assessed Appellant’s punishment at imprisonment for a term of ten years. We affirm.

                                       FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be
advanced. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review.      Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). Counsel also provided Appellant with a copy of the

appellate record. Appellant has not filed a pro se brief.

       We have carefully reviewed the record and counsel’s brief. We agree that the appeal is

wholly frivolous and without merit, and we find nothing in the record that might arguably

support the appeal. The judgment of the trial court is affirmed.



December 21, 2016
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                                -2-